

117 SRES 333 ATS: Relating to the death of the Honorable Carl Levin, former Senator for the State of Michigan.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 333IN THE SENATE OF THE UNITED STATESJuly 30, 2021Ms. Stabenow (for herself, Mr. Peters, Mr. Schumer, Mr. McConnell, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Luján, Ms. Lummis, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Ossoff, Mr. Padilla, Mr. Paul, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warner, Mr. Warnock, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRelating to the death of the Honorable Carl Levin, former Senator for the State of Michigan.Whereas Carl Levin was born on June 28, 1934, in Detroit, Michigan, and attended Detroit public schools;Whereas, in 1956, Carl Levin earned his undergraduate degree in political science from Swarthmore College in Swarthmore, Pennsylvania;Whereas, in 1959, Carl Levin—(1)graduated from Harvard Law School; (2)was admitted to the State Bar in Michigan; and (3)began practicing law in Detroit;Whereas, in 1961, Carl Levin married Barbara Halpern, who raised 3 daughters together: Kate, Laura, and Erica;Whereas Carl Levin was the proud grandfather of 6 grandchildren;Whereas, in 1964, Carl Levin began his more than 50 years in public service as a tireless advocate for the people of Michigan, including serving as—(1)the Assistant Attorney General and General Counsel for the Michigan Civil Rights Commission from 1964 to 1967;(2)Special Assistant Attorney General for the State of Michigan and Chief Appellate Defender for the City of Detroit from 1968 to 1969;(3)a member of the Detroit City Council from 1969to 1973 and as president of the Detroit City Council from 1975 to 1977; and(4)a Senator from 1979 to 2015, serving the people of the State of Michigan in the United States Senate for 36 years;Whereas Carl Levin served on—(1)the Committees on Armed Services, Homeland Security and Governmental Affairs, and Small Business and Entrepreneurship of the Senate; and(2)the Select Committee on Intelligence of the Senate;Whereas Carl Levin was a leader on military and national security issues during his time in the Senate, serving as the Chair of the Committee on Armed Services from 2001 to 2003 and from 2007 to 2015, during which he—(1)led countless annual bipartisan defense authorization bills through the Senate; (2)fought to eliminate fraud and waste in the Department of Defense; and (3)was a tireless champion for service members and their families;Whereas Carl Levin was a firm believer in government oversight, serving as the chair of the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs of the Senate from 2001 to 2002 and from 2007 to 2015, during which he—(1)led dozens of major investigations to protect families in the United States from abusive credit card practices;(2)took on major corporations and financial institutions who were gaming the system at the expense of hardworking taxpayers; and (3)held bad actors accountable for their wrongdoing;Whereas the family of Carl Levin is one that is devoted to public service, including—(1)his older brother, Sander Levin, who served in Congress with Carl Levin and who represented Michigan in the House of Representatives from 1983 to 2019; and(2)his nephew, Andy Levin, who is, as of the date of adoption of this resolution, representing Michigan’s 9th congressional district in the House of Representatives;Whereas Carl Levin was—(1)the longest-serving Senator in the history of the State of Michigan; and(2)the longest-serving Jewish Senator in the history of the United States;Whereas the USS Carl M. Levin (DDG–120), a Navy Arleigh Burke-class destroyer, was named in honor of Carl Levin;Whereas, following his retirement from the Senate, Carl Levin returned to Michigan to work in private practice and help establish the Levin Center at Wayne State University Law School to promote and advance fact-based, bipartisan government oversight; andWhereas Carl Levin will be remembered as an honorable and honest public servant, with an endless intellect, work ethic, and integrity, known for achieving collaboration and compromise: Now, therefore, be itThat—(1)the Senate—(A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable Carl Levin, former Senator for the State of Michigan; (B)extends heartfelt condolences to the entire family of the Honorable Carl Levin and all those who knew and loved him; and(C)respectfully requests that the Secretary of the Senate—(i)communicate this resolution to the House of Representatives; and(ii)transmit an enrolled copy of this resolution to the family of the Honorable Carl Levin; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Carl Levin.